Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office action is in response to applicant’s communication filed on 12/13/19. Claims 1-20 are pending in this application. 

Information Disclosure Statements
The information Disclosure Statements filed on 12/13/19 and 06/30 have been received and are being considered. 
Claim Rejections Under 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 14 ends without punctuation, wherein the term ”and” .

Claim Rejections Under 35 U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-15, 17-20 are rejected under 35 U.S.C. §102 as being unpatentable over Sweeny (US20120058252).
Regarding claim 1, Sweeny discloses a system for implanting fluorine ion species into a substrate, the system comprising:
a gas source comprising a fluorine compound (see para [0058]-[0061] disclosing F), wherein the fluorine compound is capable of generating at least one fluorine ion species when ionized(see para [0064]-[0066]); and
an arc chamber comprising from one or more materials comprising a graphite-containing material (see paras [0057]-[0058] disclosing graphite).
Regarding claim 2, Sweeny discloses the system of claim 1 wherein the one or more materials comprising a graphite-containing material, a carbide-containing material, a fluoride-containing, a nitride-containing, a oxide- containing material, or a ceramic are present in all or a portion of one or more of arc chamber liner(s) or arc chamber piece(s) (see para [0057]-[0058] disclosing chamber pieces).

Regarding claim 4, Sweeny discloses the system of claim 1 wherein the graphite-containing material, the carbide-containing material, a fluoride-containing, a nitride-containing, a oxide-containing material, or the ceramic are selected from the group consisting of graphite (C), silicon carbide (SiC), tungsten carbide (WC), tungsten boride (WB, W2B, WB2, WBs), boron carbide (BaC, Bi2C3), calcium carbide (CaCz), aluminum carbide (Al4C3), magnesium carbide (Mg2C), aluminum fluoride (AIF3), gallium fluoride(GaF3), indium fluoride (InF3), boron nitride (BN), gallium nitride (GaN), aluminum nitride (AIN), tungsten lanthanum oxide (WLa203), gallium oxide (Ga203), aluminum oxide (Al203), (see para [0057]-[0067] disclosing these materials).
Regarding claim 9, Sweeny discloses the system of claim 1, further comprising a hydrogen- or hydride-containing gas source selected from the group consisting of H2, B2He, SiH4, Si2Hs, GeH4, Ge2He, PH3, AsH3 CHa, C2H6, CxHy (where x and y are equal or great than 1), NH3 and N2Ha (see para [0141] of Sweeny).
Regarding claim 10 Sweeny discloses the system of claim 1 further comprising an oxygen-containing gas source selected from the group consisting of O2, O3, H2O, H202, CO, CO2, NO, NOz2, N2O, N4aO, N203, N2O4, N2Os and N206 (see para [0070]).
Regarding claim 11, Sweeny discloses the system of claim 1 further comprising an inert gas source selected from the group consisting of nitrogen, helium, neon, argon, krypton, and xenon (see para [0126] disclosing nitrogen pump).

providing a system comprising a gas source comprising a fluorine compound(see para [0058]-[0061] disclosing F), wherein the fluorine compound is capable of generating at least one fluorine ion species when ionized (see para [0058]); and an arc chamber comprising from one or more materials comprising a graphite-containing material (see para [0058] disclosing arc chamber with graphite)
wherein a substrate is present in a process chamber (see para [0057]); and
operating the system to implant the one or more fluorine ion species into the substrate (see para [0073], [0077]).
Regarding claim 13, Sweeny discloses the method of claim 12, wherein the system comprises a tungsten arc chamber liner(s) and arc chamber piece(s), and operating the system generates tungsten fluoride, and wherein the one or more materials comprising a graphite-containing material, a carbide-containing material, a fluoride-containing, a nitride-containing, a oxide-containing material, or a ceramic, and which reduces formation of tungsten fluoride in the arc chamber and improves fluorine ion species beam current, improves source life, or both (see para [0057]-[0058] disclosing chamber pieces).
Regarding claim 14, Sweeny discloses the method of claim 12, wherein the method comprises flowing the fluorine compound into the arc chamber at a predetermined flow rate; generating the fluorine ionic species from the fluorine compound at a predetermined arc power and source magnet field (see para [0100] disclosing magnetron)wherein the fluorine ionic species comprise a desired fluorine ionic specie for substrate implantation (see para [0103]); wherein the flow rate, arc power and source magnet field are chosen to provide an optimized beam current for the desired fluorine ionic specie (see example 1, para[0148], disclosing implantation beamline); and
Regarding claim 15, Sweeny discloses the method of claim 12, wherein the fluorine ionic species comprise F+ ion (see para [0158] disclosing F+ions).

Regarding claim 18, Sweeny discloses the method of claim 14, wherein the arc power is generated at an arc voltage in the range of 30 V to 150 V (see para [0164]).
Regarding claim 19, Sweeny discloses the method of claim 14, wherein the flow rate is in the range of 0.2 sccm to 10 sccm (see para [0164] disclosing 2.2 sccm).
Regarding claim 20, Sweeny discloses the method of claim 12 further comprising flowing a hydrogen- or hydride-containing gas to the arc chamber at a rate from 0.05 sccm to 10 sccm(see para [0164] disclosing 2.2 sccm).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. §102 as being unpatentable over Wu (US 20200181771 A1)
Regarding claim 5, Sweeny discloses the system of claim 1 but does not explicitly disclose wherein the graphite-containing material, the carbide-containing material, or the ceramic can be 10 micron graphite, 5 micron graphite, DFP3-densified graphite, hard graphite, hard 5 micron graphite with pyrocarbon coating, hard 5 micron graphite with pyrocarbon infiltration, hard 1 micron graphite, hard 1 micron graphite with pyrocarbon coating, hard 1 micron graphite with pyrocarbon infiltration, graphite with SiC composite layer, or a combination of any two or more of these materials. However, Wu, 
Regarding claim 6, Sweeny discloses the system of claim 1 wherein the arc chamber includes:
an interior defined by interior surfaces that include sidewalls, a bottom, and a top, wherein all or a portion of the interior surfaces comprise the graphite-containing material, the carbide-containing material, the fluoride-containing material, the nitride-containing material, the oxide-containing material, or the ceramic; and the sidewalls mentioned above includes the sidewalls at cathode and anti-cathode side (see para [0057]-[0058] disclosing chamber pieces) and (para [0035] disclosing chamber walls).
the arc chamber liner(s) or are chamber piece(s) compromise graphite-containing material, a carbide-containing material, a fluoride-containing, a nitride-containing, an oxide- containing material, or a ceramic can be non-graded, surface graded or surface coated. Further, Wu discloses ceramic coatings for the chamber, see para [0021]-[0022]. 
Sweeny and Wu are in the same or similar fields of endeavor. It would have been obvious to combine Sweeny and Wu. Sweeny and Wu may be combined by forming the device of Sweeny in accordance with Wu, i.e. a Si carbide with graphite composite layer. It would have been obvious to combine Sweeny with Wu in order to handle a variety of chamber pressures and conditions, see para [0021].
Regarding claim 7, Sweeny discloses the system of claim 1 and Wu discloses (at least at para [0040])wherein:

(b) the fluorine compound has formula Q,R-F), wherein Q and R are elements capable of forming a bond with fluorine (F), and capable of forming fluorine ionic species including a compound of formula Q.RwF.*, F+ and Fo", wherein x is an integer that is greater than or equal to u, and uw is an integer that is greater than or equal to 1; wherein y is an integer that is greater than or equal to v, and v is an integer that is greater than or equal to 1, and wherein z is an integer that is greater than or equal to w, and w is an integer that is greater than or equal to 1;
(c) the fluorine compound has formula F), and the fluorine ionic species includes a compound of formula F,*, wherein y is an integer that is greater than or equal to v, and v is an integer that is greater than or equal to 1; or
(d) a mixture of any two of more of compounds of formulas Q.F), QxR-F) and F). (see para [0040] disclosing HF processing gasses, see Wu, para [0040]).
Sweeny and Wu are in the same or similar fields of endeavor. It would have been obvious to combine Sweeny and Wu. Sweeny and Wu may be combined by forming the device of Sweeny in accordance with Wu, i.e. a Si carbide with graphite composite layer. It would have been obvious to combine Sweeny with Wu in order to handle a variety of chamber pressures and conditions, and cleaning processes, see para [0040].
Regarding claim 8, Sweeny and Wu disclose the system of claim 7 wherein the fluorine compound is selected from the group consisting of Fo, BF3, BHF, BHF2, BaF4, SiF4, SioFs, SiHF3, SiH2F2, SiH3F, Si2H3F3, SiaHsF, Si2HFs, GeFa, Ge2F4, GeoFs, GEHF3, GeH2F2, GeH3F, PF3, PFs, PHF2, PH2F, 
Wu (US20200181771 EARLIEST PRIORITY DATE: 06-Dec-2018)

Claim 16 is rejected under 35 U.S.C. §102 as being unpatentable over Sweeny and further in view of Schaller (US 20150206701 A1).
Regarding claim 16, Sweeny discloses the method of claim 14, Schaller further discloses wherein the desired fluorine ionic specie is implanted in the substrate at a desired depth by the selected energy and using the chosen flow rate, arc power and source magnet field (as ion implantation is well known in the art).
Sweeny and Schaller are in the same or similar fields of endeavor. It would have been obvious to combine Sweeny and Schaller. Sweeny and Schaller may be combined by forming the device of Schaller, to implant ions as taught in Schaller, see para [0005].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813